DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10, in the reply filed on 10/26/2021 is acknowledged.  The traversal is on the ground(s) that examination of both groups would not be a substantial additional burden.  This is not found persuasive because there is a search and/or examination burden at least when the claims require a different field of search, for example, by searching different classes/subclasses or electronic resources or employing different search queries.  Furthermore, what is required to anticipate an apparatus versus a method differs greatly, and as prosecution proceeds, further divergence of the claim scopes will increase the burden of search and examination.  The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 2 is objected to because of the following informalities: the phrase “including first mode and a second mode” appears to contain a typographical error and is interpreted as “including a first mode and a second mode.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the processing circuitry is configured to, during the second mode, adjust the modulating valve to a predetermined open state prior to re-entering the first mode” which is indefinite because there is no positive recitation of any steps/programming to initially perform a first mode.  It is unclear if there is sufficient antecedent basis for the phrase “re-entering the first mode.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anim-Mensah et al.  (US 2017/0027404).
Regarding claim 1, Anim-Mensah discloses a ware washing machine, comprising: a ware washing cavity (10, 11); a wash tank (30/50); a heat pump (Figure 2); the heat pump comprising: a first heat exchanger disposed in an exhaust air plenum leading from the ware washing cavity and operative to remove heat from the exhaust air to heat incoming water (80, 82); an evaporator section having a second heat exchanger disposed in the exhaust air plenum downstream of the first heat exchanger, and operative to further remove heat from the exhaust air (80, 92); a condensing section (84, 86, 88, 90); and wherein the heat pump, when operating, has a refrigerant head pressure that varies based on a load placed on the heat pump 
Anim-Mensah does not expressly disclose the modulating valve is disposed along the inlet fluid conduit.  Rather, Anim-Mensah discloses a solenoid valve (60) upstream of the waste heat recovery unit (82).  However, this is considered to be a mere rearrangement of parts, which has been shown to be obvious to a PHOSITA.  MPEP 2144.04 (VI) (C) – Rearrangement of Parts.  Absent evidence of unexpected results or persuasive secondary considerations, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to rearrange the location of the solenoid valve to be at a location downstream of the heat recovery unit, yielding the claimed invention.
Claims 5-10 are considered to be taught by Anim-Mensah as applied above and which results in: a fluid recirculation path between the wash tank and the heat pump and back to the wash tank (Figure 1: 42, 44, 46, 48, 88); wherein the recirculation path includes a recirculation pump disposed to receive fluid from the wash tank and pump the fluid to a further heat exchanger of the heat pump (48, 88; note conduit 42, 44, 46); a fan disposed to forcibly exhaust .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anim-Mensah et al.  (US 2017/0027404) in view of Shacklock et al.  (US 5,231,722).


Shacklock discloses a washing machine with fill control including electromagnetic solenoid operated valves (10, 11) at hot and cold water inlets and a temperature control algorithm PID controller that repeatedly calculates a valve demand value which is passed to the valve control software to control the voltage on the valves (col. 9, lines 21-49).
Because it is known in the art to use PID controller for controlling the temperature of inlet water, and the results of the modification would be predictable, namely, use of a known technique for a known purpose, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the processing circuitry is configured to dynamically adjust the modulating valve using a proportional-integral-derivative control algorithm.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose, or render obvious, the ware washing machine as recited by the combination of claims 1 and 2.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Anim-Mensah et al.  (US 2017/0027404), to further include a .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711